DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8, and 10-18 are pending and under consideration.
Rejections Withdrawn
The rejection of claim 1-8, and 10-17 under 35 U.S.C. 103 as being unpatentable over Davis et al. (U.S. Pub. No. 20140099337 Al, April 10, 2014) in view of Leroy et al. (U.S. Pub. No. 20110117123 Al, May 19, 2011), is withdrawn in light of new art searches and reconsideration of the art of record.
Conclusion
While the art teaches the claimed serotypes of Streptococcus pneumoniae as well as various conjugations with either CRM197 or tetanus toxoid, the prior art does not teach or suggest the claimed invention wherein the Streptococcus pneumoniae serotypes are 1, 3, 4, 5, 6A, 6B, 7F, 9V, 12F, 14, 18C, 19A, 19F, 22F, 23F, and 33F, and, wherein two capsular polysaccharides selected from the group consisting of serotypes 1, 3, and 5 are conjugated to tetanus toxoid while the remaining capsular polysaccharides are conjugated to CRM197.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Rodney P. Swartz, Ph.D., Art Unit 1645, whose telephone number is (571) 272-0865. The examiner can normally be reached on Monday-Thursday from 7:30 AM to 6:00 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rodney P Swartz, Ph.D./Primary Examiner, Art Unit 1645                                                                                                                                                                                                        September 13, 2021